Citation Nr: 0810188	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to May 24, 1993, for 
the grant of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from September 1970 
to March 1972; he served in the Republic of Vietnam from 
February to December 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that granted service connection for 
diabetes mellitus, presumptively as due to in-service 
exposure to Agent Orange, effective May 24, 1993.  The 
veteran asserted that he was entitled to an earlier effective 
date and he perfected an appeal to the Board on the matter.

In a February 2005 decision, the Board denied the claim for 
an effective date prior to May 24, 1993, for the grant of 
service connection for diabetes mellitus.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2007 Memorandum 
decision, the Court vacated the Board's February 2005 
decision and remanded the matter for readjudication.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
February to December 1971.

2.  The veteran's January 1985 claim for service connection 
for residuals of in-service exposure to herbicides was denied 
in June 1985.  No appeal was taken from that decision.  

3.  The veteran's claim for service connection for diabetes 
mellitus was received on May 24, 1993.  




CONCLUSION OF LAW

The criteria for an effective date prior to May 24, 1993, for 
grant of service connection for diabetes mellitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.155, 3.157, 3.816 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for diabetes mellitus.  The Court has 
held, however, that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Moreover, 
the issue of entitlement to an earlier effective date is 
dependent on finding that the veteran submitted a formal or 
informal claim for service connection for diabetes mellitus 
prior to May 24, 1993.  The evidence to be considered in 
making that determination is limited to documents received by 
VA prior to that date.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The facts alleged as proving his claim pertain to 
records which are already in the file.  The veteran has not 
indicated the existence of any other evidence not already 
contained in the claims file that might be relevant to his 
appeal.  In fact, in its May 2007 Memorandum decision, the 
Court did not specify any VCAA deficiencies.  Thus, the Board 
finds that all relevant data has been obtained for 
determining the merits of the veteran's appeal and no 
reasonable possibility exists that any further notice or 
assistance would aid him in substantiating his appeal.  See 
38 U.S.C.A. § 5103A West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2007).  Moreover, 
the veteran has been represented throughout his appeal, and 
through his representative and his attorneys, he has actual 
notice of what is need to substantiate the claim as evidenced 
by the multiple arguments in this case.  Consequently, any 
failure to provide VCAA notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

The veteran testified at his May 2004 hearing before the 
undersigned Veterans Law Judge that he was first diagnosed 
with diabetes mellitus, and given medication for the disease, 
when he sought evaluation at his employer's clinic in 
September or October 1982.  However, those records no longer 
existed.  (page 5 of transcript).

In January 1985, the veteran filed a claim for service 
connection for exposure to Agent Orange and reported that he 
had had an examination in September 1984 at a VA facility in 
Denver, Colorado.  The RO attempted to locate such a record 
but was informed, via VA Form 10-7131, that there was no 
record of the veteran's having had an Agent Orange 
examination and he was not scheduled for one in the "upcoming 
future."  

The veteran was subsequently scheduled for a VA Agent Orange 
examination.  The examination was conducted in April 1985, at 
which time it was noted that he had diabetes mellitus.  This 
is the earliest clinical evidence on file reflecting that the 
veteran had been diagnosed with diabetes mellitus.  

A June 1985 rating decision denied service connection for 
residuals due to exposure to Agent Orange.  Diabetes mellitus 
was not specifically listed as a disease for which service 
connection was either considered or denied.  

Subsequent VA clinical records dated in the 1980s and early 
1990s continue to note that the veteran had diabetes 
mellitus.  

In VA Form 21-4138, Statement in Support of Claim, received 
on May 24, 1993, the veteran, in pertinent part, claimed 
service connection for diabetes.  In a March 1994 rating 
decision, the RO denied service connection for diabetes 
mellitus, finding that the evidence did not show that the 
disease was incurred in or aggravated by the veteran's active 
military service.  The veteran was informed of this 
determination under cover letter dated March 31, 1994.  
However, he did not appeal the decision, and it became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103 (2007).

The veteran filed an application to reopen the claim for 
service connection for diabetes mellitus in September 1999.  
In a February 2000 rating decision, the RO found that new and 
material evidence had not been submitted and denied reopening 
of the claim.  Again, he did not appeal the decision, and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103 (2007).

The veteran again applied to reopen his claim for service 
connection for diabetes mellitus in November 2000.  In a 
February 2003 rating decision, the RO granted service 
connection for diabetes mellitus as a result of exposure to 
Agent Orange, based on a liberalizing law, and assigned a 20 
percent disability rating, effective May 24, 1993, the date 
of the veteran's initial claim for service connection for the 
disability.  

At the May 2004 travel board hearing the veteran and his 
representative cited, at page 4, Nehmer v. United States 
Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal.) as 
providing for a legal basis for an effective date prior to 
May 24, 1993.  However, the holding in that case has now been 
incorporated in regulatory form at 38 C.F.R. § 3.816 (2007), 
Awards under the Nehmer Court Orders for disability or death 
caused by a condition presumptively associated with herbicide 
exposure, which provides, in pertinent, as follows:  

(a) Purpose.  This section states effective-date 
rules required by orders of a United States 
district court in the class-action case of Nehmer 
v. United States Department of Veterans Affairs, 
No. CV-86- 6160 TEH (N.D. Cal.).  

(b) Definitions.  For purposes of this section-  

(1) Nehmer class member means:  (i) A Vietnam 
veteran who has a covered herbicide disease; 

(2) Covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has 
established a presumption of service connection 
before October 1, 2002 pursuant to the Agent 
Orange Act of 1991, Public Law 102-4, other than 
chloracne.  Those diseases are:  (i) Type 2 
Diabetes (also known as type II diabetes mellitus 
or adult-onset diabetes).  

(c) Effective date of disability compensation.  
If a Nehmer class member is entitled to 
disability compensation for a covered herbicide 
disease, the effective date of the award will be 
as follows:  

(1) If VA denied compensation for the same 
covered herbicide disease in a decision issued 
between September 25, 1985 and May 3, 1989, the 
effective date of the award will be the later of 
the date VA received the claim on which the prior 
denial was based or the date the disability 
arose, except as otherwise provided in paragraph 
(c)(3) of this section.  A prior decision will be 
construed as having denied compensation for the 
same disease if the prior decision denied 
compensation for a disease that reasonably may be 
construed as the same covered herbicide disease 
for which compensation has been awarded.  Minor 
differences in the terminology used in the prior 
decision will not preclude a finding, based on 
the record at the time of the prior decision, 
that the prior decision denied compensation for 
the same covered herbicide disease.

(2) If the class member's claim for disability 
compensation for the covered herbicide disease 
was either pending before VA on May 3, 1989, or 
was received by VA between that date and the 
effective date of the statute or regulation 
establishing a presumption of service connection 
for the covered disease, the effective date of 
the award will be the later of the date such 
claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A claim will 
be considered a claim for compensation for a 
particular covered herbicide disease if:  

(i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, as 
indicating an intent to apply for compensation 
for the covered herbicide disability; or (ii) VA 
issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably 
may be construed as the same covered herbicide 
disease for which compensation has been awarded.  

(3) If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the 
class member's separation from service, the 
effective date of the award shall be the day 
following the date of the class member's 
separation from active service.  

(4) If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective 
date of the award shall be determined in 
accordance with §§ 3.114 and 3.400.  

(e) Effect of other provisions affecting 
retroactive entitlement -- (1) General.  If the 
requirements specified in paragraphs (c)(1) or 
(c)(2) . . . of this section are satisfied, the 
effective date shall be assigned as specified in 
those paragraphs, without regard to the 
provisions in 38 U.S.C. 5110(g) or § 3.114 
prohibiting payment for periods prior to the 
effective date of the statute or regulation 
establishing a presumption of service connection 
for a covered herbicide disease.  

(g) Awards covered by this section.  This section 
applies only to awards of disability compensation 
or DIC for disability or death caused by a 
disease listed in paragraph (b)(2) of this 
section.  

38 C.F.R. § 3.816 (2007).

As previously found in the Board's earlier decision, the 
veteran is a "Nehmer class member" within the meaning of 
38 C.F.R. § 3.816(b)(1) and has a "Covered herbicide disease" 
within the meaning of 38 C.F.R. § 3.816(b)(2), i.e., diabetes 
mellitus.  The effective date for the regulation that added 
diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides is May 8, 2001.  See Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).

The veteran's January 1985 claim for service connection for 
residuals of exposure to Agent Orange did not reflect an 
intent to claim service connection for diabetes mellitus, 
within the meaning of the last sentence of 38 C.F.R. § 
3.816(c)(1).  Moreover, his January 1985 claim was denied by 
the RO in June 1985 and, so, there was no denial between 
September 25, 1985, and May 3, 1989, within the meaning of 
38 C.F.R. § 3.816(c)(1).  Accordingly, an earlier effective 
date is not warranted under 38 C.F.R. § 3.816(c)(1).  

In this case the current May 24, 1993 effective date has been 
set in accordance with the provisions of 38 C.F.R. § 
3.816(c)(2).  Specifically, if a VA claim was pending on May 
3, 1989, or, as in this case, was received between that date 
(in this case it was received on May 24, 1993) and the May 8, 
2001, the effective date of the regulation making diabetes 
mellitus a disease presumptively due to in-service herbicide 
exposure, the effective date is the later of the date the 
claim was received (i.e., May 24, 1993) or the date the 
disability arose (allegedly in 1982), unless, under 38 C.F.R. 
§ 3.816(c)(3), the claim was received within one year after 
separation from service.  

Here, there clearly was no claim for service connection for 
diabetes mellitus that was received within one year of the 
veteran's separation from service.  In fact, the veteran 
himself testified that he first developed symptoms of 
diabetes consisting of frequent episodes of thirst and 
frequent urinary urgency in 1982 and that was the year the 
disease was initially diagnosed.  Moreover, even assuming, 
without conceding, that diabetes initially became manifest in 
1982, under 38 C.F.R. § 3.816(c)(2), the proper effective 
date would still be the later of either the date of the claim 
for the date the disability arose.  Here, the later date is 
the date of claim, i.e., May 24, 1993, which is the effective 
date that has been assigned.  

"When determining the effective date of an award of 
compensation benefits, the BVA is required to review all the 
communications in the file, after the last final disallowance 
of the claim, which could be interpreted to be a formal or 
informal claim for benefits."  See, e.g., Servello, 3 Vet. 
App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 
380-381 (1999).  Any communication or action that 
demonstrates an intent to apply for an identified benefit may 
be considered an informal claim.  See 38 C.F.R. § 3.155(a) 
(2007).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  

VA records will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) (2007) (emphasis 
added).  The term "pending claim" means an application, 
formal or informal, which has not been finally adjudicated.  
38 C.F.R. § 3.160(c) (2007).  

The veteran's VA outpatient treatment records dated prior to 
May 1993 do not reflect an intent to claim service connection 
for diabetes mellitus and, thus, cannot be an informal claim 
under 38 C.F.R. § 3.155.  See Crawford v. Brown, 5 Vet. App. 
33, 35-36 (1993) (merely requesting, or claiming, and 
receiving VAOPT is not the same as requesting compensation 
benefits).  Similarly, his VA hospitalization report dated in 
November 1990 and repeated VA examinations in the 1980s and 
early 1990s do not reflect an intent to claim entitlement to 
service connection for diabetes mellitus.  Hence, the Board 
also finds that these documents do not constitute informal 
claims pursuant to 38 C.F.R. § 3.155 for the purpose of the 
assignment of an earlier effective date.  See Crawford, 
Brannon, supra.  

In the Court's July 2007 Memorandum decision, the Board was 
directed to consider the applicability of 38 C.F.R. 
§ 3.157(b)(1) to the veteran's claim and to provide an 
adequate statement of reasons and bases for its decision with 
regard to that regulation.  Specifically, the Court directed 
the Board to a June 1992 VA hospitalization report that may 
fall within the parameters of 38 C.F.R. § 3.157(b)(1) such 
that an earlier effective date could be granted.  

Initially, the Board notes that there is no June 1992 VA 
hospitalization record pertaining to treatment of the veteran 
for diabetes mellitus in the file.  A review of the Brief 
prepared by the veteran's then counsel of record also refers 
to a June 1992 hospitalization report.  However, the specific 
record referred to by counsel is dated June 10, 1992.  There 
is a VA outpatient treatment report in the file dated 
June 10, 1992, that pertains to the veteran's treatment for 
insulin-dependent diabetes mellitus.  Consequently, the Board 
will assume that this is the appropriate record that must be 
considered and to which both counsel and the Court referred 
in their documents.  

As discussed above, the veteran initially filed a claim for 
service connection for diabetes mellitus that was received on 
May 24, 1993.  The claim was denied in a March 1994 rating 
decision.  The RO concluded that the evidence did not show 
that the veteran's diabetes mellitus was incurred in or 
aggravated by his active military service, and it was not 
manifest to a compensable degree within one year of his 
discharge from service.  The RO explained that the veteran's 
service medical records did not reflect any treatment for the 
disease; a VA examination in December 1972 did not reveal a 
diagnosis of the disease; and the veteran related that the 
disease was initially manifest in 1982, 10 years after his 
discharge from active duty.  Consequently, service connection 
was not warranted on either a direct or presumptive basis as 
a chronic disease under to 38 C.F.R. § 3.309(a).  

The veteran requested that his claim be reopened in September 
1999.  In a February 2000 rating decision, the RO found that 
new and material evidence had not been submitted.  The 
veteran again filed a claim for service connection for 
diabetes mellitus that was received by the RO in 
November 2000.  This claim was eventually granted based on 
the passage of a liberalizing law, i.e., diabetes mellitus 
was included in the list of disease presumed to be due to 
exposure to Agent Orange.  Hence, service connection was 
warranted for the disease pursuant to 38 C.F.R. § 3.309(e).  

Based on this procedural history, the Board finds that 
38 C.F.R. § 3.157(b) is not applicable.  Hence, the June 10, 
1992 VA outpatient treatment record that documented treatment 
for diabetes mellitus may not be accepted as an informal 
claim for service connection for diabetes mellitus, and an 
earlier effective date for may not be granted on this basis.  
First, the Board notes that the veteran's initial claim for 
service connection for diabetes mellitus was not denied based 
on a finding that the disability was not compensable in 
degree - it was denied because the evidence did not show that 
the disease was manifest in service or within one year of the 
veteran's discharge.  Therefore, the June 10, 1992 report 
does not fall within the parameters of 38 C.F.R. § 3.157(b), 
and it cannot be accepted as an informal claim to reopen.  If 
38 C.F.R. § 3.157(b) is inapplicable, it follows that 
38 C.F.R. § 3.157(b)(1) would also be inapplicable and may 
not be used as a basis for the award of an earlier effective 
date for the grant of service connection for diabetes 
mellitus.  

Second, to the extent that the veteran's November 2000 claim 
for service connection for diabetes mellitus would be 
considered a "new claim" since it was essentially based on 
a new theory of entitlement (i.e., service connection for the 
disease on a presumptive basis as due to exposure to Agent 
Orange), the Board finds that 38 C.F.R. § 3.157(b) would also 
not be applicable because then it must be concluded that the 
veteran's claim had never been previously disallowed.  
Consequently, there would be no claim to reopen, only a new 
claim.  The regulation, 38 C.F.R. § 3.157, only pertains to 
claims for an increased rating and claims to reopen; it does 
not apply to original claims.  In fact, the title of the 
regulation is "Report of examination or hospitalization as 
claim for increase or to reopen."  

Finally, with regard to 38 C.F.R. § 3.157(a) and to any 
extent that it may be applicable, the Board observes that 
acceptance of a report of examination or treatment as a claim 
for increase or to reopen would be subject to the 
requirements of 38 C.F.R. § 3.114.  The veteran is accorded a 
much earlier effective date, i.e., May 24, 1993, (the date of 
his original claim for service connection for diabetes 
mellitus) pursuant to 38 C.F.R. § 3.816 than he would be 
under 38 C.F.R. § 3.114, which would provide for an effective 
date no earlier than the effective date of the liberalizing 
law, i.e., May 8, 2001.  

Accordingly, the Board finds that the veteran may not be 
awarded an effective date prior to May 24, 1993, for the 
grant of service connection for diabetes mellitus on any 
basis.  Therefore, his claim must be denied.  




ORDER

An effective date prior to May 24, 1993, for grant of service 
connection for diabetes mellitus is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


